Case 18-43088-mxm11 Doc 67-3 Filed 02/18/19            Entered 02/18/19 09:43:45   Page 1 of 2



Greer A. Smith MSN, RN, CMSRN, CCM
Assurance of Care                                                                      INVOICE
8181 Midtown Blvd. Ste 7109                                                                 #2
Dallas, TX 75231
469-718-9112
Greersmith1@gmail.com


TO:                                                                     Rates:
Craig Davis, Attorney at Law for Debtor           Hourly for PCO @ 125.00 / Hour
      DR. SHABNAM QASIM, M.D., P.A.,              Hourly for PCO Asst @ 75.00 / Hour
         Case No. 18-43088-mxm-11                 Copies @ .20 per copy
FOR:                                              Faxes @ .20 per page
      DR. SHABNAM QASIM, M.D., P.A.,              Postage @ cost 1st class/Fed Ex Cost Factor
         Case No. 18-43088-mxm-11                 Mileage @ .56 per mile
                                                  PACER Prints @ 1.60 page
  DATE                     DESCRIPTION                         HOURS/     RATE         TOTAL
                                                               NUMBER
11/07/2018   Pacer look up for Compensation and PCO          .6               5.50         33.00
             Report # 1 each @ $ 5.50 per look
11/26/18     Evaluation of office and records of Dr.         2.2            125.00          275
             Qasim
11/26/18     Mileage to/from Dr. Qasim @ 108                 108               .55         59.40
11/26/18     Travel time at 1/2                              2.5             62.50        156.25
11/26/18     Notes and documentation for PCO Report #        1.1              125         137.50
             2
12/5/18      Refile of PCO request for compensation per      1.0               125        125.00
             ECF
12/6/18      Email to/from Elizabeth White c USDOJ RT        .2                125         25.00
             ECF filing issues
12/10/18     Final refile of Order to Pay Compensation       .4                125         50.00
             per court clerk
12/11/18     Emails between Craig Davis RT payment of        .6                125         75.00
             compensation, with Liz White, and Norther
             District Clerk on Debtors Atty refusal to pay
             compensation per order, states waiting 14
             days for appeal final date
12/13/18     Consultation with Attorney Mark Drake on        .5             150.00         75.00
             BR rules RT Judge Order to Pay
             compensation “immediately”
12/13/18     Email to Craig Davis, Copy to E. White          .2                125         25.00
12/19/18     Email to Craig Davis                            .1                125         12.50
12/23/18     Email to Craig Davis                            .1                125         12.50
12/24/18     Email to Craig Davis                            .1                125         12.50
12/26/18     Email to Craig Davis                            .1                125         12.50
12/27/18     Late payment on Invoice fee per contract @                                    26.25
             1%
12/27/18     Email to Craig Davis, copy to E. White          .2               125          25.00
12/27/18     Trip to Dr. Qasim office and back to Dallas     2               62.50        125.00
             to pick up payment
 Case 18-43088-mxm11 Doc 67-3 Filed 02/18/19           Entered 02/18/19 09:43:45        Page 2 of 2



 12/27/18      Mileage from Dallas to Dr. Qasim office and   108                      .55       59.40
               back
 1/10/19       Mileage; Office evaluation of Dr. Qasim       108                   .56          60.48
 1/10/19       Travel time: Office evaluation of Dr. Qasim   2.5                 62.50         156.25
 1/10/19       Office evaluation of Dr. Qasim                .7                 125.00          87.50
               Phone call with office Mgr Felcia             .2                 125.00          35.00
               Phone call with office Mgr Felcia             .2                 125.00          35.00
               Phone call with office Mgr Felcia             .2                 125.00          95.00
 2/12/19       Preparation of PCO Report # 2                 1.5                125.00         187.50
 2/14/19       File to BR ECF                                .4                 125.00          50.00
               Current Total Due                                                              2028.53

Make all checks payable to Greer A. Smith MSN, RN, CMSRN, CCM
Total due in 15 days. Overdue accounts subject to a service charge of 1% per month.


                                  Thank you for your business!
